Exhibit 10.4

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement is made as of the 1st day of
January, 2009, between Markel Corporation (the “Company”), and Anthony F. Markel
(“Executive”).

The parties agree as follows:

1. Employment and Duties. The Company employs the Executive as Vice Chairman
and, subject to his election by the shareholders, a member of the Board of
Directors of the Company. The Executive agrees to devote an average of 15 hours
per week to the business of the Company and its subsidiaries and affiliates and
to perform duties normally and properly incident to his position and such
further duties as may be assigned to him by the Board of Directors or Chief
Executive Officer of the Company.

2. Term. The Company employs the Executive, and the Executive agrees to serve
the Company, for an initial term expiring December 31, 2009; thereafter, this
Agreement shall continue in effect until terminated by either party on 90 days
written notice to the other party.

3. Salary. During the term of this Agreement, the Executive’s base salary shall
be not less than $150,000.00 per year, which sum shall be payable in bi-weekly
installments. The Executive shall be entitled to participate in the Company’s
bonus program for executive officers. In the event of an increase in salary or
the payment of a bonus, the other terms and conditions of this Agreement shall
remain in full force and effect. The salary in effect at any given time is
sometimes referred to in this Agreement as “Base Salary.” There shall be
withheld from all amounts due the Executive such federal and state income taxes,
FICA and other amounts as may be required to be withheld under applicable law.

4. Other Benefits. During the term of this Agreement, the Executive shall be
entitled to (i) participate in such employee benefit plans and programs as are
generally available to other officers of the Company who hold positions of
similar responsibility to those of the Executive (provided, however, that in
light of the Executive’s reduced time commitment, the Executive shall not be
eligible to participate in the Company’s short-term disability plan),
(ii) reimbursement, in accordance with policies and procedures established by
the Company from time to time, for all items of expense reasonably and
necessarily incurred by the Executive on behalf of the Company, and (iii) such
holidays as are generally available to employees of the Company.



--------------------------------------------------------------------------------

5. Termination by Death or Disability.

(a) Should the Executive die during the term of employment, the Company shall be
obligated to pay any salary and benefits to which the Executive may be entitled
until the end of the bi-weekly payroll period in which the death occurs, and the
Company shall pay to the Executive’s personal representatives amounts equal to
and payable at the same time as the installments of Base Salary theretofore
regularly paid to the Executive for a period equal to the greater of (i) the
remainder of the initial term of this Agreement, or (ii) 90 days.

(b) Should the Executive be unable to perform substantially all duties of
employment for 90 consecutive days because of a physical or mental disability,
the Company shall then have the right to terminate the Executive’s employment by
giving the Executive 30 days written notice. After the date of termination, the
Company shall pay to the Executive or the Executive’s personal representatives
amounts equal to and payable at the same time as the installments of Base Salary
theretofore regularly paid to the Executive for a period equal to the greater of
(i) the remainder of the initial term of this Agreement, or (ii) 90 days from
the date of termination.

A condition of disability under this Agreement shall be determined by the Board
of Directors on the basis of (i) the Executive being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (ii) the
Executive, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.

6. Termination for Cause. The Company, by action of its Board of Directors, may
at any time elect to terminate its obligations under this Agreement for “cause”
and remove the Executive from employment. Termination for cause shall be made
upon 30 days written notice, and upon expiration of the 30-day notice period,
all obligations of the Company to the Executive under this Agreement shall
cease.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement “cause” shall be only the following:

(a) continued and deliberate neglect by the Executive, after receipt of notice
thereof, of employment duties other than as a result of the Executive’s physical
or mental disability;

(b) willful misconduct of the Executive in connection with the performance of
his duties, including by way of example but not limitation, misappropriation of
funds or property of the Company; securing or attempting to secure personally
any profit in connection with any transaction entered into on behalf of the
Company or violation of any code of conduct or standards of ethics applicable to
employees of the Company;

(c) conduct by the Executive which may result in material injury to the
reputation of the Company if the Executive were retained in his position with
the Company, including by way of example but not limitation, commission of a
felony, bankruptcy, insolvency or general assignment for the benefit of
creditors;

(d) active disloyalty such as aiding a competitor;

(e) the Executive’s inability to obtain or maintain any required regulatory
approvals or authorizations necessary for the Executive to perform his duties
under the Agreement; or

(f) a breach by the Executive of Section 8 or 9 of this Agreement.

7. Other Termination.

(a) If the Executive resigns or voluntarily leaves the employ of the Company,
the Company’s obligations to the Executive under this Agreement shall terminate
and the Company shall have no further liability to the Executive under this
Agreement; provided, however, if the Executive voluntarily leaves the employ of
the Company by virtue of the Company’s failure to comply with any terms of this
Agreement, then the Executive shall be entitled to the identical compensation
and benefits set forth in Section 7 (b) hereof.

(b) The Company, by action of its Board of Directors, may at any time elect to
terminate its obligations under this Agreement without cause and remove the
Executive from employment on 30 days written notice. If the Company elects to
terminate the Executive’s employment without cause, then the Executive shall be
entitled to receive, subject to compliance by the Executive with the provisions
of Sections 8 and 9 of this Agreement, the Base Salary and benefits due under
this Agreement for a period equal to the greater of (i) the remainder of the
initial term of this Agreement, or (ii) 90 days from the date of termination.

 

3



--------------------------------------------------------------------------------

8. Confidential Information and Trade Secrets. As consideration for and to
induce the employment of the Executive by the Company, the Executive agrees
that:

(a) Except to the extent such information is generally known to the public or in
the industry in which the Company and its subsidiaries and corporate affiliates
are engaged all information relating to or used in the business and operations
of the Company and its subsidiaries and corporate affiliates (including, without
limitation, marketing methods and procedures, customer lists, lists of
professionals referring customers to the Company and its subsidiaries and
corporate affiliates, sources of supplies and materials and business systems and
procedures), whether prepared, compiled, developed or obtained by the Executive
or by the Company or any of its subsidiaries or corporate affiliates before or
during the term of this Agreement, are and shall be confidential information and
trade secrets (“Confidential Information”) and the exclusive property of the
Company, its subsidiaries and corporate affiliates.

(b) All records of and materials relating to Confidential Information, whether
in written form or in a form produced or stored by any electrical or mechanical
means or process and whether prepared, compiled or obtained by the Executive or
by the Company or any of its subsidiaries or corporate affiliates before or
during the term of this Agreement, are and shall be the exclusive property of
the Company or its subsidiaries or corporate affiliates, as the case may be.

(c) Except in the regular course of his employment or as the Company may
expressly authorize or direct in writing, the Executive shall not, during or
after the term of this Agreement and his employment by the Company, copy,
reproduce, disclose or divulge to others, use or permit others to see any
Confidential Information or any records of or materials relating to any such
Confidential Information. The Executive further agrees that during the term of
this Agreement and his employment by the Company he shall not remove from the
custody or control of the Company or its subsidiaries or corporate affiliates
any records of or any materials relating to such Confidential Information and
that upon the termination of this Agreement he shall deliver the same to the
Company and its subsidiaries and corporate affiliates.

 

4



--------------------------------------------------------------------------------

9. Covenants.

A. As consideration for and to induce the employment of the Executive by the
Company, the Executive agrees that, except in the regular course of his
employment or as the Company may expressly authorize or direct in writing, the
Executive shall not, during the term of this Agreement and for a period of two
(2) years immediately following the termination of this Agreement, directly or
indirectly, either as an individual for his own account, as a partner or joint
venturer with any other person or entity, as an employee, consultant, advisor,
agent or representative of any other person or entity or as an officer, director
or shareholder of any corporation, (i) own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or serve as
an employee, consultant, advisor, agent or representative of any corporation,
association, partnership, proprietorship or other business entity that is
engaged in any business activity, directly or indirectly, in competition with
any of the business operations or activities of the Company or any of its
subsidiaries or corporate affiliates, or (ii) employ or offer to employ or
retain the services of any officer, employee or agent then employed or retained
by the Company or any of its subsidiaries or corporate affiliates or induce,
encourage or solicit any such officer, employee or agent to leave the employment
or service of the Company or any of its subsidiaries or corporate affiliates.
This provision shall not, however, restrict the Executive from making any
investments in any company whose stock is listed on a national securities
exchange or actively traded in the over-the-counter market, so long as such
investment does not give the Executive the right to control or influence the
policy decisions of any such business or enterprise which is or might be
directly or indirectly in competition with any of the business operations or
activities of the Company or any of its subsidiaries or corporate affiliates.

B. The Executive acknowledges that he has granted to the Company the exclusive
right in perpetuity to use his surname as part of its corporate name for and in
connection with all business of whatever kind and character conducted previously
or in the future by the company or any of its subsidiaries or corporate
affiliates. The Executive hereby covenants and agrees that he shall not
hereafter grant to any other person, firm or corporation the right to use and he
shall not himself use (except in the regular course of his employment by the
Company hereunder or as the Company may expressly authorize or direct in
writing) his

 

5



--------------------------------------------------------------------------------

name as part of the corporate, firm or trade name or trademark of any firm,
entity, corporation or business that engages in any business activity directly
or indirectly in competition with any of the business operations or activities
of the Company or any of its subsidiaries or corporate affiliates.

10. Survival of Covenants and Remedies. The agreements made by the Executive in
Sections 8 and 9 shall survive the termination of this Agreement and the
Executive’s employment. Each such agreement by the Executive shall be construed
as an agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action by the Executive against the Company
shall not constitute a defense to the enforcement of the provisions of Section 8
or 9. The Executive acknowledges and agrees that the Company will sustain
irreparable injury in the event of a breach or threatened breach by the
Executive of the provisions of Section 8 or 9 and that the Company does not and
will not have any adequate remedy at law for such breach or threatened breach.
Accordingly, the Executive agrees that if he breaches or threatens to breach any
such covenant or agreement, the Company shall be entitled to immediate
injunctive relief. The foregoing shall not, however, be deemed to limit the
Company’s remedies at law or in equity for any such breach or threatened breach.

 

6



--------------------------------------------------------------------------------

11. Deferred Compensation Benefits

In response to the American Jobs Creation Act of 2004 (“AJCA”), Section 11 of
the Agreement is amended to read as follows. All amounts deferred under
Section 11 on or before December 31, 2004 and earnings thereon shall continue to
remain deferred, and shall continue to accrue interest, on the same terms and at
the same rate, as existed on December 31, 2004, except as specifically provided
below.

(a) To induce the Executive to remain in the employ of the Company and in
consideration and recognition of the services heretofore and hereafter to be
rendered by the Executive and the Executive’s covenants contained herein, the
Company hereby agrees to provide the Executive with a deferred compensation
benefit (“Deferred Compensation Benefit”). For so long as the Executive was a
full time employee of the Company, on each anniversary of the date of this
Agreement before December 31, 2004, the Company credited to the Deferred
Compensation Benefit for the period an amount equal to 10.8% of the Executive’s
Base Salary during the year or other period ending on such date. The Company
shall credit interest at the rate of eight percent (8%) per annum from the date
on which each amount is credited to the Deferred Compensation Benefit. The
Executive’s initial Deferred Compensation Benefit shall also include the total
Supplemental Retirement Benefit previously accrued by the Executive under a
prior version of this Agreement with the Company’s subsidiary, Markel North
America, Inc.

(b) The aggregate amount of the Deferred Compensation Benefit shall be payable
at the time or time elected by the Executive. If the Executive fails to elect a
time for payment, the Deferred Compensation Benefit shall be paid at the earlier
of the Executive’s death or the termination of the Executive’s employment with
the Company. The Executive may change the time for payment of the Deferred
Compensation Benefit by filing a new election with the Company, provided that
any election shall not be effective until six months after it is filed with the
Company.

(c) The Executive shall determine the form of payment of the Deferred
Compensation Benefit from one of the following forms, except as provided in
(d) below:

(1) A single lump-sum payment in cash to the Executive or his designated
beneficiary.

 

7



--------------------------------------------------------------------------------

(2) Payments made to the Executive or his designated beneficiary in equal
monthly installments for a period of years.

(d) The Company shall make all payments in accordance with the election of the
Executive under Section 11(c), unless any such payments would be non-deductible
to the Company under the provisions of Section 162(m) of the Internal Revenue
Code. If the payment would be non-deductible, the Company shall make the payment
as soon as the payment is deductible by the Company, but no later than thirty
(30) days after the end of the Company’s taxable year during which the Executive
last was a “covered employee” as defined in Treas. Reg. Section 1.162-27(c)(2).

(e) At the request of the Executive or his beneficiary, the Company shall
accelerate and pay all or part of the Deferred Compensation Benefit in the event
of Hardship in the minimum amount sufficient to relieve the Hardship. Hardship
is a severe financial hardship to the Executive (or beneficiary) resulting from
a sudden and unexpected illness or accident of the Executive or of a dependent
of the Executive, loss of the Executive’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Executive. Section 11(e) shall be operative
only if the Executive and Company determine that its operation will not result
in the Executive incurring the 20% tax imposed under Section 409A of the Code.

(f) The Deferred Compensation Benefit shall be unfunded. The Company shall not
segregate any assets that at any time may represent the Deferred Compensation
Benefit.

12. Notices. All notices, consents and other communications under this Agreement
shall be in writing and shall be deemed to have been given, delivered or made
when delivered personally or when mailed by registered or certified mail,
postage prepaid and return receipt requested, addressed to the Company at its
principal office in Richmond, Virginia, and to the Executive at his residence as
shown upon the employment records of the Company, or to such other address as
either party may by notice specify to the other.

13. Modification. No provision of this Agreement, including any provision of
this paragraph, may be modified, deleted or amended in any manner except by an
agreement in writing executed by the Executive and the Company.

 

8



--------------------------------------------------------------------------------

14. Benefit. All of the terms of this Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Company and its successors and assigns
and by the Executive and his heirs and personal representatives.

15. Construction. This Agreement is executed and delivered in the Commonwealth
of Virginia and shall be construed and enforced in accordance with the laws of
such state. THE EXECUTIVE AND THE COMPANY AGREE THAT THE UNITED STATES DISTRICT
COURT FOR THE EASTERN DISTRICT OF VIRGINIA OR THE CIRCUIT COURT FOR THE COUNTY
OF HENRICO, VIRGINIA SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY DISPUTES ARISING
OUT OF OR RELATED TO THIS AGREEMENT.

16. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.

In addition, if, at the time of enforcement of this Agreement, a court holds
that any restriction stated in this Agreement is unreasonable under the
circumstances then existing, the parties agree that the maximum restriction
reasonable under such circumstances shall be substituted for the stated
restriction.

17. Headings. The underlined headings provided in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.

 

9



--------------------------------------------------------------------------------

19. Delay in Payments. In response to the AJCA, any payments under this
agreement that are treated as made under a deferred compensation plan for
purposes of Internal Revenue Code (“Code”) Section 409A are intended to meet the
requirements of Code Section 409A(a)(2)(B) and any regulations and other
guidance under that section. Therefore, if the Executive is a “specified
employee” for purposes of Code Section 409A, no payment shall be made before the
date provided in Code Section 409A(a)(2)(B) and all payments otherwise payable
during that period shall be made to the Executive as soon as possible after the
date provided in Code Section 409A(a)(2)(B).

 

 

    MARKEL CORPORATION Executive           By:  

 

    Title:   Chief Executive Officer

 

10